COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION

Cause number:              01-15-00207-CV
Style:                     Joe Payton Lee
                           v Rita Lemons
                  *
Date motion filed :        March 23, 2015
                           “Motion Requesting Designation of Items Pursuant to Texas Rules of Appellate
Type of motion:            Procedure 34.5(b) and (c)”
Party filing motion:       Appellant

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant has filed a motion requesting that this Court “perform a designation of items to be included in
          the clerk’s record” and “asks that the clerk include what is normally submitted to the First Court of
          Appeals and the additional transcripts and orders of Federal District Judge Lynn Hughes of the Southern
          District of Texas, who presided over a hearing in the same subject matter.”

          The motion is denied. Texas Rule of Appellate Procedure 34.5(a) lists the items that must be included in
          the clerk’s record. See TEX. R. APP. P. 34.5(a). Appellant must file a written designation with the trial
          court clerk specifying any additional items to be included in the clerk’s record. See TEX. R. APP. P.
          34.5(b)(1) (“At any time before the clerk’s record is prepared, any party may file with the trial court clerk
          a written designation specifying items to be included in the record.”); TEX. R. APP. P. 34.5(b)(2) (“A
          party requesting that an item be included in the clerk’s record must specifically describe the item so that
          the clerk can readily identify it. The clerk will disregard a general designation, such as ‘all papers filed in
          the case.’”).


Judge's signature: /s/ Jane Bland
                   Acting individually          Acting for the Court


Date: March 26, 2015




November 7, 2008 Revision